36 So.3d 807 (2010)
ABC HOME HEALTH and AIG Claim Services, Inc., Appellants,
v.
Patricia LAWSON, Appellee.
No. 1D08-4152.
District Court of Appeal of Florida, First District.
May 26, 2010.
Wayne Johnson of DeCiccio & Johnson, Winter Park, for Appellants.
Willa M. Russell, Clearwater, for Appellee.
PER CURIAM.
In this workers' compensation appeal, the employer/carrier challenges an order of the Judge of Compensation Claims (JCC) which awards lawn care, a hot tub, and a dental evaluation. We affirm the award of the hot tub and dental evaluation because competent substantial evidence supports the JCC's findings regarding the medical necessity of this care. We reverse the award of lawn care services because no evidence established a medical need for Claimant's yard to remain well-maintained or that there would be adverse medical consequences if the yard is not maintained. See S. Indus. v. Chumney, 613 So.2d 74, 77 (Fla. 1st DCA 1993). Absent such a showing, the statute in effect for Claimant's date of accident expressly prohibits an award of services to assist an injured worker in performing "household duties." See 440.13(2)(g), Fla. Stat. (Supp. 1990) ("[A]ttendant or custodial care means care usually rendered by trained professional attendants and beyond the scope of household duties.").
*808 AFFIRMED in part, REVERSED in part.
WOLF, KAHN, and ROBERTS, JJ., concur.